EXHIBIT 10.1
 
April 5, 2016
 
Korstiaan Zandvliet CEO
& President Symbid
Corporation
Marconistraat    16
3029 AK, Rotterdam
The Netherlands
 
Dear Korstiaan,
 
This letter is to inform you that I am resigning as a member of the Symbid Corp
Board of Directors, effective immediately.
 
It has been my pleasure to serve on the board in the past year, and I appreciate
the opportunity. However, I feel it is the best option for me to step down due
to our different views in the company's strategic direction. I can no longer
effectively contribute to the  organization's
 
current plans.
 
I wish the organization the best for the  future.




Sincerely,

[img001.jpg]
 
Hendrik Kasteel
 
Cc: Vincent  Lui,Jerome  Koelewijn, Michiel Buitelaar,  Robin
Slakhorst,  Maarten van  der  Sanden